Title: Henry Grand to the American Peace Commissioners, 10 May 1783
From: Grand, Henry
To: Adams, John,Franklin, Benjamin,Jay, John


Gentlemen,
Paris, May 10 1783.

It is some Months ago since I had the honor to write you, & am well persuaded, altho I received no Answer thereto, that it will have engaged your attention. I earnestly wish it may have been productive of an Improvement to the Finances of Congress which I then foresaw would be short of our Wants & which is unfortunately too much the case at present.
Last Month I remitted to the Honorable Rt. Morris the State of his Account, the Ballance of which were £[₶]413,892.13. 9. due to me. This added to the subsequent Payments I had to make would have thrown me in a State of Perplexity had it not been for the Assistance given me by the Garde du Tresor Royal.
You will see, Gentlemen, by the State I have the honour to inclose for your Consideration that the Sums I am to pay exceed of one Million those that are to be paid me. And making even Abstraction of all that is not M. Morris Bill there still remains a defect of £[₶]500,000 independant of the Allowance to be made for his usual Wants from Jany. 24 (date of his last Bills) up to the 12th. of March.
I am happy to have it in my Power to say that I have exerted to this instant all that my Zeal & my Faculties could suggest me, did the last keep Pace with the former, I should never have applied but to them. However the State of Affairs is such now, that a Resolution must be taken relative thereto, & even without delay. The Bearers of M. Morris Bills growing so urgent upon me that rather than to have occasioned an Eclat before I could be informed with your Resolution, I prefferred accepting a further Sum of £[₶]54000. this Day.
I crave your Excellencies will honour me with a quick answer, meantime, I remain, / most respectfully, / Gentlemen, / Your Most obedient / & most humble Servt.
(signed) Grand

State of Congress’s Finances at Paris on the 10th. of may 1783.—


Ballance due to me on the last Account
£[₶]413.892.13. 9.


Sums paid by his Excelly. Bn. Franklin’s orders
172 001. 5. 1.


The Hble. Rt. Morris drafts to be paid
1,872,871. 1.10


His fresh drafts from Jany. 24. at 60. days sight,of which I already accepted £[₶]54000
804 371. 8.



£[₶]3 263 136. 8  8



Interest on the Dutch Loan 400,000.



Sabatier & Desprez Chaim for



Fournitures to the LaFayette 134,000.
534 000.



£[₶]3,797,136. 8. 8.



